OPINION OF THE COURT
Per Curiam.
On July 18, 1997, the respondent was convicted in the United *43States District Court for the Southern District of Florida of the Federal felony of money laundering, in violation of 18 USC § 1956 (a) (3) (B); (2). According to the Federal information, from approximately September 22, 1994 to January 1, 1995, the respondent, with the intent to conceal and disguise the nature, location, source, ownership, and control of property believed to be the proceeds of illegal narcotics trafficking, knowingly and willfully conducted and attempted to conduct a financial transaction affecting interstate and foreign commerce involving property, i.e., $350,000 in cash, which was represented by a person, at the direction of and with the approval of a Federal law enforcement official, to be the proceeds of illegal narcotics trafficking.
Following his plea of guilty, the respondent was sentenced to a term of probation of two years, and was directed to make restitution of $40,000 to the United States Attorney in monthly installments of $500.
The respondent was also admitted to the Bar in the State of Florida but was required to resign as a result of his Federal conviction.
The Federal crime of which the respondent was convicted satisfies the elements of money laundering in the second degree, in violation of Penal Law § 470.10, a class E felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Ritter, Santucci and Smith, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, George F. Allen, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, George F. Allen, Jr. is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an *44attorney, or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.